 



Exhibit 10.33.2
EXECUTION COPY
          THIS GUARANTY is made as of January 18, 2007, jointly and severally by
Morgan Stanley Real Estate Fund V U.S., L.P., a Delaware limited partnership
(“MSREF V”) and Ashford Hospitality Trust, Inc., a Maryland corporation
(“Ashford”), in favor of CNL Hotels & Resorts, Inc., a Maryland corporation (the
“Company”). MSREF V and Ashford are individually referred to herein as a
“Guarantor” and collectively as the “Guarantors”.
          For value received, and to induce the Company to enter into the
Agreement and Plan of Merger, dated as of the date hereof, together with any
subsequent amendment or amendments thereto (the “Merger Agreement”), by and
among MS Resort Holdings LLC, a Delaware limited liability company (the
“Parent”), MS Resort Acquisition LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Parent (“REIT Merger Sub”), MS Resort Purchaser
LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Parent (“Parent Purchaser Sub”), Ashford Sapphire Acquisition Sub, LLC, a
Delaware limited liability company and indirect subsidiary of Arizona (“Ashford
Sub” and, together with Parent, REIT Merger Sub and Parent Purchaser Sub, the
“Buyer Parties”), and the Company, each of the Guarantors hereby unconditionally
and irrevocably jointly and severally guarantees the punctual and complete
payment when due of the payment obligations and the timely performance when
required of all other obligations of each of the Buyer Parties (if any), or any
of their respective successors or assigns, that arise under the Merger Agreement
to the Company and/or its Subsidiaries (collectively, the “Obligations”) in an
amount, in the aggregate, not to exceed $300,000,000. It is understood and
agreed that any payment by any Buyer Party with respect to the Obligations shall
not reduce the amount payable by the Guarantors hereunder.
          This Guaranty is an absolute, unconditional and continuing guarantee
of the full and punctual payment and performance of the Obligations. This
Guaranty is in no way conditioned upon any requirement that the Company first
attempt to collect the Obligations from the Buyer Parties or resort to any
security or other means of collecting payment. Should the Buyer Parties default
in the payment or performance of any of the Obligations, the Guarantors’
obligations hereunder shall become immediately due and payable to the Company.
Claims hereunder may be made on one or more occasions. If any payment in respect
of any Obligations is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantors shall remain liable hereunder with respect to such
Obligations as if such payment had not been made. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the payment in full in cash of the Obligations and all other amounts
payable under this Guaranty, such amount shall be received and held in trust for
the benefit of the Company, shall be segregated from other property and funds of
the Guarantors and shall forthwith be paid or delivered to the Company in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Obligations and all other amounts payable under this
Guaranty, in accordance with the terms of the Merger Agreement, whether matured
or unmatured, or to be held as collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising.

 



--------------------------------------------------------------------------------



 



          Each of the Guarantors hereby waives notice of acceptance of this
Guaranty and notice of the Obligations, waives presentment, demand for payment,
protest, notice of dishonor or nonpayment of the Obligations, notice of
acceleration or intent to accelerate the Obligations, and any other notice to
the Buyer Parties and waives suretyship defenses generally, and the Company is
not obligated to file any suit or take any action, or provide any notice to the
Buyer Parties or either of the Guarantors, or others, except as expressly
provided in the Merger Agreement or in this Guaranty. Without limiting the
generality of the foregoing, each of the Guarantors agrees that its obligations
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by: (i) the failure of the Company to assert any claim or demand or to
enforce any right or remedy against any of the Buyer Parties with respect to the
Obligations, (ii) any extensions or renewals of the Obligations; (iii) any
rescissions, waivers, amendments or modifications of the Merger Agreement;
(iv) any lack of validity or enforceability of the Merger Agreement against any
of the Buyer Parties other than to the extent arising from fraud or bad faith on
the part of the Company; (v) the adequacy of any means available to the Company
to claim payment or performance of the Obligations; (vi) any change in the
limited liability company (or other applicable entity) existence, structure or
ownership of any of the Buyer Parties or any other person liable with respect to
any of the Obligations; (vii) any insolvency, bankruptcy, reorganization or
other similar proceedings affecting any of the Buyer Parties or any other person
liable with respect to any of the Obligations; (viii) the existence of any
claim, set-off or other rights which the Guarantors may have at any time against
any Buyer Party, whether in connection with the Obligations or otherwise;
(ix) the adequacy of any other means the Company may have of obtaining repayment
of any of the Obligations; (x) except as otherwise provided herein, the addition
or release of any person or entities primarily or secondarily liable for the
Obligations; or (xi) any other act or omission that might in any means or to any
extent vary the risk of the Guarantors or otherwise operate as a release or
exchange of the Guarantors, all of which may be done without notice to either of
the Guarantors. The Guarantors acknowledge that they will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in the Guaranty are knowingly made in
contemplation of such benefits and after the advice of counsel.
          If any Buyer Party defaults in the payment or performance of any of
the Obligations, each of the Guarantors shall make such payment or performance
or otherwise cause such payment or performance to be made within ten
(10) business days after the receipt by such Guarantor of written notice from
the Company of such default under the Merger Agreement; provided that in no
event will the total amounts paid by the Guarantors under this Guaranty exceed
in the aggregate $300,000,000. A payment or performance demand shall be in
writing and shall reasonably specify what amount a Buyer Party has failed to pay
or perform, and an explanation of why such payment or performance is due, with a
specific statement that the Company is calling upon either or both of the
Guarantors to pay or perform under this Guaranty.
          Notwithstanding anything to the contrary contained herein and subject
to the limitations set forth in the immediately preceding paragraph, the
liabilities of the Guarantors hereunder are limited solely to monetary payments.
All sums payable by the Guarantors hereunder shall be made in immediately
available funds. Upon payment or performance of the Obligations owing to the
Company, the Guarantors shall be

 



--------------------------------------------------------------------------------



 




subrogated to the rights of the Company against the Buyer Parties, and the
Company agrees to take, at the requesting Guarantor’s expense, such steps as the
requesting Guarantor may reasonably request to implement such subrogation.
However, the Guarantors unconditionally and irrevocably agree not to exercise
any right of subrogation, reimbursement, contribution, indemnification or
similar right as to the Buyer Parties until the Obligations are paid and
performed in full. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the payment in full in
cash of the Obligations and all other amounts payable under this Guaranty, such
amount shall be received and held in trust for the benefit of the Company, shall
be segregated from other property and funds of the Guarantors and shall
forthwith be paid or delivered to the Company in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Obligations and all other amounts payable under this Guaranty, in accordance
with the terms of the Merger Agreement, whether matured or unmatured, or to be
held as collateral for any Obligations or other amounts payable under this
Guaranty thereafter arising.
          Each of the Guarantors hereby represents and warrants that: (a) the
execution, delivery and performance of this Guaranty have been duly authorized
by all necessary corporate or limited partnership action and do not contravene
any provision of the applicable Guarantor’s charter, bylaws, certificate limited
partnership, limited partnership agreement or similar organizational documents
or any law, regulation, rule, decree, order, judgment or contractual restriction
binding on the applicable Guarantor or any of its assets; (b) all consents,
approvals, authorizations, permits of, filings with and notifications to, any
governmental authority necessary for the due execution, delivery and performance
of this Guaranty by the applicable Guarantor have been obtained or made and all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required in connection with the execution, delivery or performance of this
Guaranty; (c) this Guaranty constitutes a legal, valid and binding obligation of
the applicable Guarantor enforceable against the applicable Guarantor in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) general equitable principles
(whether considered in a proceeding in equity or at law); (d) the applicable
Guarantor has the financial capacity to pay and perform its obligations under
this Guaranty, and all funds necessary for the applicable Guarantor to fulfill
its Obligations under this Guaranty shall be available to applicable Guarantor
for so long as this Guaranty shall remain in effect in accordance with the terms
herein; and (e) the Company has required the execution of this Guaranty by the
Guarantors as a condition to the execution by the Company of the Merger
Agreement and the consummation of the transactions provided for therein.
          Subject to the next sentence, this Guaranty shall remain in full force
and effect and shall be binding upon the Guarantors, their successors and
assigns, until all amounts payable under this Guaranty have been indefeasibly
paid in cash, observed, performed or satisfied in full. Notwithstanding the
foregoing, this Guaranty shall terminate and be of no further force and effect
and no party may attempt to enforce any rights hereunder upon and after the
earliest to occur of (1) the Effective Time (as such term is defined in the
Merger Agreement); (2) termination of the Merger Agreement by mutual written
consent pursuant to Section 10.1(a) thereof; (3) termination of the Merger

 



--------------------------------------------------------------------------------



 




Agreement on or after July 1, 2007 pursuant to Section 10.1(b)(i) of the Merger
Agreement; or (4) termination of the Merger Agreement in any other circumstance
except where the Buyer Parties have liability to the Company thereunder.
          This Guaranty shall apply in all respects to successors of each of the
Guarantors and permitted assigns and inure to the Company and its successors and
permitted assigns. No party may assign its rights and obligations hereunder
(directly or indirectly) without the prior written consent of the other party
hereto.
          THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO AGREEMENTS ENTERED INTO AND
PERFORMED ENTIRELY WITHIN SUCH STATE.
          No amendment or waiver of any provision of this Guaranty shall be
effective unless the same shall be in writing and signed by the Company and each
of the Guarantors. No failure on the part of the Company to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.
          This Guaranty contains the entire agreement of the Guarantors with
respect to the matters set forth herein. The rights and remedies herein provided
are cumulative and not exclusive of any remedies provided by law. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions.
          This Guaranty may be executed in counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Facsimile transmission of any signed original document shall be
deemed the same as delivery of an original.
          The Guarantors agree to pay the Company, on demand from time to time,
the amount of all expenses, including reasonable attorneys’ fees and expenses,
paid or incurred by the Company in enforcing any of its rights hereunder against
the Guarantors. Any payment by the Guarantors under this paragraph shall not
reduce, limit or otherwise affect the other obligations of the Guarantors
hereunder or be counted towards the $300,000,000 maximum amount set forth
herein.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to
be executed and delivered as of the date first written above by its officer
thereunto duly authorized.

              GUARANTORS:
 
            MORGAN STANLEY REAL ESTATE FUND V U.S., L.P.
 
       
 
  By:   MSREF V U.S.-GP, L.L.C., its General Partner
 
       
 
  By:   /S/ GREERSON G. MCMULLEN
 
      Name: Greerson G. McMullen
 
      Title: Executive Vice President
 
            ASHFORD HOSPITALITY TRUST, INC.
 
       
 
  By:   /S/ DAVID A. BROOKS
 
      Name: David A. Brooks
 
      Title: Chief Legal Officer

      Accepted and Agreed to:
 
    CNL HOTELS & RESORTS, INC.
 
   
By:
  /S/ MICHAEL QUINN
 
  Name: Michael Quinn
 
  Title: Vice President

 